20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 1 of
                                        27

  1                  IN THE UNITED STATES BANKRUPTCY
                    FOR THE WESTERN DISTRICT OF TEXAS
  2                       SAN ANTONIO DIVISION
  3     In re:                       ) CHAPTER 11
                                     )
  4     KRISJENN RANCH, LLC,         )
                                     )
  5         Debtor                   ) CASE NO. 20-50805
        ________________________________________________________
  6
        KRISJENN RANCH, LLC,         )
  7     KRISJENN RANCH, LLC-SERIES   )
        UVALDE RANCH, AND KRISJENN   )
  8     RANCH, LLC-SERIES PIPELINE   )
        ROW, as successors in        )
  9     interest to BLACK DUCK       )
        PROPERTIES, LLC,             )
 10                                  )
            Plaintiffs,              )
 11                                  )
        V.                           ) ADVERSARY NO. 20-05027
 12                                  )
        DMA PROPERTIES, INC., AND    )
 13     LONGBRANCH ENERGY, LP,       )
                                     )
 14         Defendants.              )
        ________________________________________________________
 15
        DMA PROPERTIES, INC.,             ) CHAPTER 11
 16                                       )
            Cross-Plaintiff/              )
 17     Third-Party Plaintiff,            )
                                          ) ADVERSARY NO. 20-05027
 18     V.                                )
                                          )
 19     KRISJENN RANCH, LLC,              )
        KRISJENN RANCH, LLC-SERIES        )
 20     UVALDE RANCH, AND KRISJENN        )
        RANCH, LLC-SERIES PIPELINE        )
 21     ROW, BLACK DUCK                   )
        PROPERTIES, LLC, LARRY            )
 22     WRIGHT, AND JOHN TERRILL,         )
                                          )
 23         Cross-Defendant/              )
        Third-Party Defendants.           )
 24
 25

                                                                       Page 1

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 2 of
                                        27

  1                   -----------------------------------

  2                    ORAL AND VIDEOTAPED DEPOSITION OF

  3                                LARRY WRIGHT

  4                             SEPTEMBER 29, 2020

  5                                Volume 1 of 2

  6                   -----------------------------------

  7           ORAL AND VIDEOTAPED DEPOSITION OF LARRY WRIGHT,

  8     produced as a witness at the instance of DMA PROPERTIES,

  9     INC., AND FRANK DANIEL MOORE, and duly sworn, was taken

 10     in the above-styled and numbered cause on SEPTEMBER 29,

 11     2020, from 9:13 a.m. to 5:23 p.m., via Zoom

 12     videoconference, before Kailee Pereida, CSR in and for

 13     the State of Texas, reported by machine shorthand

 14     pursuant to the Federal Rules of Civil Procedure.

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                                                      Page 2

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 3 of
                                        27

  1                            A P P E A R A N C E S
  2
        FOR PLAINTIFFS, KRISJENN RANCH, LLC, KRISJENN RANCH,
  3     LLC, SERIES-UVALDE RANCH, KRISJENN RANCH, LLC,
        SERIES-PIPELINE ROW:
  4
              MR. JOHN MULLER (Via Videoconference)
  5           MULLER SMEBERG, PLLC
              111 West Sunset Road
  6           San Antonio, Texas 78209
              (210) 664-5000
  7           john@muller-smeberg.com
  8
        FOR FRANK DANIEL MOORE AND DMA PROPERTIES, INC.:
  9
              MR. TIMOTHY CLEVELAND (Via Videoconference)
 10           CLEVELAND TERRAZAS PLLC
              4611 Bee Cave Road
 11           Suite 306B
              Austin, Texas 78746
 12           (512) 689-8698
              tcleveland@clevelandterrazas.com
 13
                     -AND-
 14
             MR. CHRISTOPHER S. JOHNS (Via Videoconference)
 15          -AND-
             MS. CHRISTEN MASON HEBERT (Via Videoconference)
 16          JOHNS & COUNSEL PLLC
             14101 Highway 290 West
 17          Suite 400A
             Austin, Texas 78737
 18          (512) 399-3150
             cjohns@johnsandcounsel.com
 19          chebert@johnsandcounsel.com
 20     FOR LARRY WRIGHT:
 21          MR. WILLIAM GERMANY (Via Videoconference)
             THE LAW OFFICES OF BAYNE, SNELL AND KRAUSE
 22          1250 NE Interstate 410 Loop
             Suite 725
 23          San Antonio, Texas 78209
             (210) 824-3278
 24
 25

                                                                      Page 3

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 4 of
                                        27

  1     ALSO PRESENT:
  2             Mr. Darin Borders (Via Videoconference)
                Mr. Adam McLeod (Via Videoconference)
  3             Mr. John McLeod (Via Videoconference)
                Mr. Daniel Moore (Via Videoconference)
  4             Ms. Kailee Pereida, The Reporter (Via
        Videoconference)
  5             Mr. Shane Ramirez, The Videographer (Via
        Videoconference)
  6             Ms. Gwynne Wright
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                     Page 4

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 5 of
                                        27

  1                                      INDEX
                                                             PAGE
  2     Appearances.......................................... 3
  3     LARRY WRIGHT
  4          EXAMINATION BY MR. CLEVELAND.................... 8
  5
        Signature and Changes............................... 271
  6     Reporter's Certificate.............................. 274
  7                             EXHIBITS
  8     NO.           DESCRIPTION                           PAGE
  9     Exhibit 1     Notice of Deposition of KrisJenn
                      Ranch, LLC, and Its Series............. 14
 10     Exhibit 2     E-mails, McLeod001507.................. 27
        Exhibit 3     E-mails, McLeod002943 and 002944....... 32
 11     Exhibit 4     E-mails................................125
        Exhibit 5     E-mails, McLeod0745 through 0747.......139
 12     Exhibit 6     E-mails, McLeod000523 through 000525...143
        Exhibit 7     Letter From William D. Kuhlmann, Jr.,
 13                   Dated April 23, 2020, McLeod002215
                      and 002216.............................146
 14     Exhibit 8     Company Agreement of Black Duck
                      Properties, LLC........................160
 15     Exhibit 9     Compromise Settlement Agreement........191
        Exhibit 10    E-mails................................177
 16     Exhibit 11    E-mails................................187
        Exhibit 12    Agreement for Assignment and
 17                   Assumption of Specific Contract........205
        Exhibit 16    Deed of Trust..........................259
 18     Exhibit 17    E-mails................................247
        Exhibit 18    DMA Agreement..........................240
 19
 20
 21
 22
 23
 24
 25

                                                                      Page 5

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 6 of
                                        27

  1                        THE VIDEOGRAPHER:         Here begins the

  2     deposition of Larry Wright.           Today's date is September

  3     29th, 2020.     The time is 9:13 a.m.           This deposition is

  4     being recorded live via Zoom.

  5                        Will the court reporter please do her read

  6     on and swear in the witness?

  7                        (Witness sworn by court reporter.)

  8                        THE REPORTER:       And before we get started,

  9     can I get everyone to please state their appearances for

 10     the record?

 11                        THE WITNESS:       Larry Wright.

 12                        MR. MULLER:      This is John Muller on

 13     behalf of Mr. Wright and -- I'm sorry -- on behalf of

 14     KrisJenn Ranch.      And then Gwynne Wright is also here as

 15     a representative of KrisJenn Ranch.

 16                        MR. GERMANY:       William Germany on behalf

 17     of Larry Wright.

 18                        MR. CLEVELAND:        Tim Cleveland, Chris

 19     Johns, Christie Hebert on behalf of DMA Properties,

 20     Daniel Moore, Longbranch Energy, and Darin Borders;

 21     although this deposition has been noticed only by DMA

 22     Properties.     And with us as well is Daniel Moore by

 23     phone.    And Darin Borders is also with us by phone.

 24                        And I think I see -- just so we have a

 25     complete record, I think Mr. McLeod is on the phone.

                                                                       Page 6

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 7 of
                                        27

  1     Mr. McLeod being here right now.              But while I'm doing --

  2     while you're doing the initial part of your examination,

  3     I'll reach out to Ron and see if we have any real

  4     issues.        If not --

  5                          MR. CLEVELAND:       Okay.       Great.

  6                          MR. MULLER:     Or I'll just stop you if I

  7     want to continue on the objection.                We can proceed for

  8     now.

  9                          MR. JOHN MCLEOD:        That'll -- that'll be

 10     fine.        I mean, I can -- I can get off if it upsets

 11     anybody too much, so...

 12                          MR. MULLER:     No, it doesn't upset

 13     anybody.        I just want to make sure we're -- we're doing

 14     right.        But let me -- let me check with my -- my smarter

 15     half, and I'll get right back to you.

 16                          MR. JOHN MCLEOD:        Okay.

 17                          MR. CLEVELAND:       Okay.       Kailee, am I good

 18     to proceed?

 19                          THE REPORTER:      Yes, sir.

 20                          MR. CLEVELAND:       Okay.

 21                                 LARRY WRIGHT,

 22     having been first duly sworn, testified as follows:

 23                                  EXAMINATION

 24     BY MR. CLEVELAND:

 25             Q.      Mr. Wright, good morning.

                                                                         Page 8

                                   Veritext Legal Solutions
                                        800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 8 of
                                        27

  1            A.   Good morning.

  2            Q.   Sir, you understand that you just took an oath

  3     from our court reporter to tell the truth today, sir?

  4            A.   Yes.

  5            Q.   Do you understand that that's the same oath

  6     that you would take if we were, one, in the same

  7     deposition room together physically and also if we were

  8     in a courtroom together in San Antonio, Texas?              Do you

  9     understand that, sir?

 10            A.   Yes.

 11            Q.   Okay.    And your full name, as you -- as you

 12     stated earlier, is Larry Michael Wright; is that right,

 13     sir?

 14            A.   Yes.

 15            Q.   And what is your residential address,

 16     Mr. Wright?

 17            A.   410 Spyglass, McQueeney, Texas.

 18            Q.   Okay.    And, Mr. Wright, are you, sir, under

 19     the influence of any substance or medication this

 20     morning that would affect your ability to testify

 21     truthfully?

 22            A.   No, sir.

 23            Q.   Is there any other reason, sir, that you're

 24     not able to testify truthfully and give your best

 25     answers to my questions today?

                                                                      Page 9

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 9 of
                                        27

  1     exhibits, I am showing you what I have marked as
  2     Exhibit 1 to your deposition today.                    Do you see
  3     Exhibit 1 up here on the tab?
  4             A.      Yes, I do.
  5             Q.      Okay.     And have -- I am -- I am scrolling
  6     down.        This is the Notice of Deposition of KrisJenn
  7     Ranch, LLC, and Its Series.
  8                             Do you see that, sir, here on page 2?
  9             A.      Yes, sir.
 10             Q.      Okay.     And you'll see that this notices this
 11     deposition for today.            I'm highlighting this.             Can you
 12     see my highlights on September 29th, 2020?
 13             A.      Yes.     Yes, sir.
 14             Q.      And I am scrolling down further.              And there's
 15     a page of definitions.
 16                             And, finally, I am -- I am on the page
 17     with "Topics."           Do you see that, sir?
 18             A.      Yes, I do.
 19             Q.      Have you seen this document before, sir?
 20             A.      I was given that on Friday, I think, yes.
 21             Q.      Okay.     And do you understand that you are
 22     testifying here today on behalf of KrisJenn Ranch and
 23     its Series LLC's with respect to the topics in this
 24     Exhibit 1?
 25             A.      Yes, sir.

                                                                      Page 15

                                    Veritext Legal Solutions
                                         800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 10
                                      of 27

  1          Q.     And are you prepared to testify as the

  2    corporate rep for the Debtors with respect to these

  3    topics, sir?

  4          A.     To the best of my ability, yes, sir.

  5          Q.     Okay.     What did you do to prepare to give

  6    testimony on behalf of the Debtors on these topics, sir?

  7          A.     I reviewed them over the weekend.

  8          Q.     You reviewed the topics themselves that are

  9    here in Exhibit 1?

10           A.     Yes.

11           Q.     Did you do anything else?

12           A.     I reviewed them to see what they were relating

13     to.   Some of them -- some of the questions were

14     confusing.     But, yes, I reviewed them.

15           Q.     Okay.     And I appreciate that.           My question is:

16     Did you do anything else to prepare to testify as the

17     Debtor's representative today besides review these

18     topics in Exhibit 1?

19           A.     Well, no.       I mean, each topic, I -- I tried to

20     go into what the -- what the topic related to, yes, sir.

21           Q.     Okay.     Did you review any documents to prepare

22     to testify today other than this Exhibit 1?

23           A.     You would have to ask me each document if I

24     reviewed it.        But --

25           Q.     Sir --

                                                                      Page 16

                                    Veritext Legal Solutions
                                         800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 11
                                      of 27

  1          A.     -- I did look --

  2          Q.     -- did you --

  3          A.     I did look --

  4          Q.     -- review any documents --

  5          A.     -- at some -- I think I looked at the Harris

  6    SWD agreement and --

  7          Q.     Okay.

  8          A.     -- some of that, yes, sir.               And then I looked

  9    at some of the --

10           Q.     Anything else?

11           A.     I looked at some of the agreements on the

12     20 percent, those agreements.

13           Q.     Any -- anything else?

14           A.     I looked at some of the loan documents.

15           Q.     Okay.     Anything else?

16           A.     I -- just in general, I -- I think that was

17     really most of them.        I -- I think I did look at the

18     resignation of Mr. Moore.          I did look at some of the

19     closing documents on the pipeline.               And I did look at

20     the Longbranch agreement.

21           Q.     Okay.     Anything else?

22           A.     I -- I can't remember anything else.

23           Q.     Okay.     I am going to direct you to some of the

24     highlighted topics on this page 5.

25                          Can you see these, sir?

                                                                       Page 17

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 12
                                      of 27

 1            A.     I'm sorry?
 2            Q.     All right.      Mr. Wright, we're done with that
 3     exhibit.
 4            A.     Okay.
 5            Q.     Mr. Wright, what do you believe is a fair
 6     outcome of this lawsuit, sir?
 7                           MR. MULLER:      Objection; form.
 8            A.     The word fair to me is exactly how the
 9     agreement was written, which I have never swayed from
10     one bit.      20 percent of the net profits to go to Darin
11     and Daniel and the balance to --
12            Q.     (BY MR. CLEVELAND)           And so --
13            A.     -- KrisJenn Ranch.
14            Q.     And so according to you, how would that play
15     out in where we are right now if the pipeline -- if the
16     right-of-way -- excuse me -- is option to -- I'm sorry.
17     Let me ask a new question.
18                           How would what you just said play out if
19     the McLeods acquire the right-of-way that's the subject
20     of the option agreement?
21                           MR. MULLER:      Objection; form.
22            A.     The 5.9 million would go back to the McLeods,
23     and the 100,000 would be split fairly between KrisJenn
24     Ranch, Darin Borders, and Daniel Moore.
25            Q.     (BY MR. CLEVELAND)           And you said the

                                                                 Page 150

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 13
                                      of 27

  1    5.9 million would go back to the McLeods.            Did you

  2    mean --

  3          A.     Yes, sir.    Yes, sir.

  4          Q.     Well, the McLeods wouldn't get the money back.

  5    They would get the right-of-way if they exercised their

  6    option, right?

  7          A.     That -- that is correct.

  8          Q.     So when you say the 5.9 million went back to

  9    somebody, were you referring to KrisJenn Ranch?

10           A.     Kris- -- the 5.9 million would release the

11     KrisJenn Ranch, and they would then own the pipeline and

12     my minerals would be released.

13           Q.     Meaning the McLeods would own the -- the

14     right-of-way and the pipeline and you would keep your

15     minerals?

16           A.     And the ranch.

17           Q.     Okay.   And the distribution of the 100,000

18     would be what?

19           A.     That would be the net profits.

20           Q.     And so under that, how much would Mr. Borders'

21     and Mr. Moore's entity receive?

22           A.     20,000 apiece.

23           Q.     Okay.   And that's based on the net profit

24     interest agreements?

25           A.     Yes, sir.

                                                                  Page 151

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 14
                                      of 27

  1          Q.     When did you disclose the Black Duck

  2    transaction with TCRG to Daniel Moore?

  3          A.     I don't remember.

  4          Q.     When did you disclose the Black Duck

  5    transaction with TCRG to Darin Borders?

  6          A.     I don't remember.

  7          Q.     Okay.   When did you disclose to TCRG the net

  8    profits agreements held by Longbranch Energy and DMA

  9    Properties?

10           A.     I don't remember.

11           Q.     Okay.   Did you disclose to TCRG, prior to the

12     sale of the right-of-way by Black Duck, the 20 percent

13     net profits interest of Longbranch and DMA respectively?

14           A.     I don't remember.

15           Q.     Okay.

16           A.     I never had any conversation with --

17           Q.     Did you go back with --

18           A.     -- TCRG.

19           Q.     Did you -- did go back and --

20           A.     Never --

21           Q.     -- review the net profit agreement of

22     Longbranch and DMA prior to closing with TCRG to see if

23     those agreements would have any impact on TCRG?

24           A.     They had no impact.

25           Q.     But that's not my question.             Did you go back

                                                                    Page 196

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 15
                                      of 27

  1          Q.     Can you see this --

  2                         THE WITNESS:      Do we have --

  3          Q.     (BY MR. CLEVELAND)         -- screen and the document

  4    I have up here, sir?

  5          A.     I can see that, yes.

  6          Q.     Okay.     The Longbranch assignment is

  7    Exhibit 12.     Do you have the Longbranch assignment in

  8    front of you?

  9          A.     I have Exhibit 8, Longbranch assignment.

10           Q.     Okay.

11           A.     See right here?

12           Q.     What was the purpose of the Longbranch

13     assign- -- of the Longbranch Energy/Black Duck

14     Properties agreement that's in front of you, sir?

15           A.     What was the purpose?

16           Q.     Yes, sir.

17           A.     You're asking me what the purpose is.           Is that

18     a joke?

19           Q.     No, it's not.      What was the purpose of it?

20           A.     Well, the purpose of it is that it's a

21     document that spells out the -- what Darin Borders

22     agreed to do with Black Duck.

23           Q.     Okay.     And what did Black Duck get out of this

24     agreement, sir?

25           A.     We got the contract.

                                                                  Page 212

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 16
                                      of 27

  1          A.     -- to be said in that document.

  2          Q.     Okay.     Thank you.

  3                         So do you see that that assignee, this

  4    term, is referring to Black Duck in this agreement?               Do

  5    you see that, sir?

  6          A.     I see that, yes.        Yes, that is correct.

  7          Q.     Okay.     And now let's look at paragraph 1 in

  8    Consideration.        Are you there with me, sir?

  9          A.     Paragraph 1.      Okay.      I see it.

10           Q.     It says, "Assignor" -- and that's Longbranch

11     Energy, right?

12           A.     That is correct.

13           Q.     "Shall be paid 20 percent (Net Profits Share)

14     of the Net Profits from Assignee or its successors or

15     assigns during the period of time beginning on the date

16     of first written above (the Period)."

17                          Did I read that correctly?

18           A.     You read it correctly.

19           Q.     What does "or its successors and assigns" mean

20     in that paragraph?

21                          MR. MULLER:     Objection; form.

22           A.     The document speaks for itself.

23           Q.     (BY MR. CLEVELAND)         Well, I'm asking you:

24     What does "or its successors or assigns" mean in

25     paragraph 1?

                                                                  Page 214

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 17
                                      of 27

  1            A.   It means what it says.          It speaks for itself.

  2    The document speaks for itself.

  3            Q.   So this agreement is binding on --

  4            A.   It would be -- I don't know who it's binding

  5    on.

  6            Q.   Is it --

  7            A.   It speaks for itself.

  8            Q.   Is this agreement binding --

  9            A.   We can --

10             Q.   -- on the suc- -- is this agreement binding on

11     the successors and assigns of Black Duck?

12             A.   We don't know because it -- it -- we're

13     waiting on the courts to rule on that.               It means what it

14     says.

15             Q.   Okay.   What did you intend when you agreed to

16     this phrase, "or its successors or assigns"?

17             A.   I relied on the attorney that represented

18     Black Duck at that time, Mr. Pigg.

19             Q.   What did you intend when you agreed to this

20     agreement that says, "or its successors and assigns," in

21     paragraph 1?

22             A.   I agree to what the document says.

23             Q.   Can you tell me anything else about what Black

24     Duck's intent was by including "or its successors or

25     assigns" in paragraph 1?

                                                                   Page 215

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 18
                                      of 27

  1          A.     We stand by what the document says.

  2          Q.     Can you tell me anything about what Black Duck

  3    intended other than we stand by the document?

  4          A.     That's all I can think of at this moment.

  5          Q.     Okay.     Do you agree that successors and

  6    assigns is pleural; it's not singular?

  7          A.     I don't know.      I'd have to -- my attorney

  8    would have to advise me on that.

  9          Q.     Okay.

10           A.     I guess --

11           Q.     But your -- but your testimony -- but your

12     testimony is that the net profits under this -- I'm

13     sorry.     Is your testimony that Longbranch only got a

14     20 percent share of the net profits of Black Duck by

15     this agreement?

16           A.     My -- my --

17                          MR. MULLER:     Objection; form.

18           A.     My -- my testimony is that this document means

19     what it means, the plain language.

20           Q.     (BY MR. CLEVELAND)         Did you intend to grant

21     Longbranch Energy a 20 percent net profit share in

22     anything other than Black Duck the company?

23           A.     It would be hard to grant him anything until

24     we closed on something.         So this -- this was, I guess,

25     looking into the future on what might happen.             And we're

                                                                  Page 216

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 19
                                      of 27

  1    my language.

  2            Q.      Well, Mr. Wright, if you're -- I hear you that

  3    you said that the intent of this was for it to be a

  4    flip.        If that's the case, why is this agreement binding

  5    on the successors and assigns of Black Duck?

  6                            MR. MULLER:     Objection; form.

  7            A.      This -- this agreement had to be approved by

  8    the seller.        The seller would not accept this until

  9    Darin Borders signed off on it.                 And we have the

10     documents were Derick said he was -- as a team, was

11     going to move forward to sell this.                      So you could also

12     ask Darin Borders that question too.                      We have the

13     e-mails --

14             Q.      (BY MR. CLEVELAND)         Well --

15             A.      -- where he -- he went to them on this

16     document and said, "Do y'all approve it?"                      And the

17     seller approved it too.

18             Q.      Okay.     But if it was only intended, according

19     to you, to be a flip, why is it binding on the

20     successors and the assigns of Black Duck?

21                             MR. MULLER:     Objection; form.

22             A.      The document speaks for itself.

23                             MR. CLEVELAND:       Objection; nonresponsive.

24             Q.      (BY MR. CLEVELAND)         If this was intended to be

25     a flip, why is it binding on the successors and assigns

                                                                          Page 224

                                     Veritext Legal Solutions
                                          800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 20
                                      of 27

  1    of Black Duck?

  2                         MR. MULLER:     Objection; form.

  3          A.     It's -- the document speaks for itself.

  4          Q.     (BY MR. CLEVELAND)         So as the corporate

  5    representative here to testify today, you can't answer

  6    that question for me other than to say, "The document

  7    speaks for itself"?

  8                         MR. MULLER:     Objection; form.

  9          A.     It speaks for itself.

10           Q.     (BY MR. CLEVELAND)         Do you agree with me that

11     what you're describing a flip and something that binds

12     the successors and assigns of Black Duck are two

13     inconsistent things?

14           A.     The document speaks for itself.          Nowhere in

15     here do I see that document talks about a flip.               Talk to

16     your client about --

17           Q.     Okay.

18           A.     -- the flip.      He played both --

19           Q.     Okay.

20           A.     -- sides of the game; your client did.

21           Q.     Okay.

22           A.     Ask him how he was going to flip Darin

23     Borders.

24           Q.     Okay.

25                          MR. CLEVELAND:       I'll object as

                                                                  Page 225

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 21
                                      of 27

  1           Q.     Okay.

  2                          (Exhibit 18 marked.)

  3                          MR. CLEVELAND:       John, I'm going to be

  4    referring to what is Exhibit 20 in the summary judgment

  5    exhibit.      And it's Exhibit 18 for this deposition.              And

  6    that's the DMA agreement, okay?

  7                          MR. MULLER:     Okay.       Which one is it

  8    again?      What number?

  9                          MR. CLEVELAND:       It's Exhibit 20 in the

10     summary judgment exhibits, but it's going to be

11     Exhibit 18 for this deposition.

12                           MR. MULLER:     Hey, I'm sorry.       I moved the

13     exhibits to the other room.             Can I put you on hold for

14     just one minute?

15                           MR. CLEVELAND:       Yes.

16                           MR. MULLER:     Okay.       Good to go.   20, you

17     say?

18                           MR. CLEVELAND:       Yeah, 20 in that binder.

19     And this is Exhibit 18 for the deposition.                 And this is

20     the DMA Properties agreement with Black Duck Properties.

21            Q.     (BY MR. CLEVELAND)         Do you have that in front

22     of you, Mr. Wright?

23            A.     Yes, I do.

24            Q.     Okay.     And this is the agreement where DMA

25     Properties received the 20 percent net profit interest,

                                                                       Page 240

                                   Veritext Legal Solutions
                                        800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 22
                                      of 27

  1    correct?

  2            A.   Yes.

  3            Q.   And the date of this agreement is

  4    February 7th, 2018, as I've highlighted here, correct?

  5            A.   Yes.

  6            Q.   And why did Black Duck Properties and you, on

  7    its behalf, agree to this document with DMA Properties?

  8            A.   Because he said that I had approved -- that

  9    was the document we approved with Darin Borders and if I

10     would honor the same agreement.             And the agreement still

11     stands by its fact even though he -- he did do an e-mail

12     trying to explain the difference.              But he -- he used

13     presumptions, which are bad for everything.

14             Q.   Okay.   And --

15             A.   He used --

16             Q.   -- Longbranch --

17             A.   Yeah, he used a presumption on the

18     nine-and-a-half million.         I never came up with that or

19     agreed to that --

20             Q.   Okay.

21             A.   -- on any basis, yeah.

22             Q.   Okay.   And, Mr. Wright, did you -- similar to

23     the Longbranch assignment, did you read this document,

24     the agreement, before you signed it on behalf of Black

25     Duck?

                                                                  Page 241

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 23
                                      of 27

 1            A.     We put it to my attorney, and he looked at it
 2     and said it's close to the same agreement, that he's
 3     asking for the same thing.
 4            Q.     But my question is:           Did you read this before
 5     you signed it?
 6            A.     I read everything before I sign it, Tim.
 7            Q.     So did you read this agreement before you
 8     signed it?
 9            A.     I read every agreement before I sign it, Tim.
10            Q.     Well, so the answer to my question is yes
11     then; is that right?
12            A.     I read every agreement before I sign it.
13                           MR. MULLER:      So the answer to the
14     question is yes?
15            Q.     (BY MR. CLEVELAND)           Including this one?
16            A.     Oh, well -- yes.
17            Q.     Okay.     Thank you.
18                           Now, paragraph 1 is Consideration.            Why
19     did you agree to bind Black Duck or its successors and
20     assigns, sir, in paragraph 1?
21            A.     Because it's the same as in the Longbranch
22     agreement.
23            Q.     Any other reason?
24            A.     It's identical.
25            Q.     Is there any other reason?

                                                                 Page 242

                                 Veritext Legal Solutions
                                      800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 24
                                      of 27

  1            A.   It's identical to the Longbranch agreement.

  2            Q.   Okay.     Is there any other reason?

  3            A.   It's identical to the Longbranch agreement.

  4    That's the only reason.

  5                         MR. CLEVELAND:       Object --

  6            Q.   (BY MR. CLEVELAND)         That's the only reason.

  7    Okay.

  8                         Now, did you -- is your testimony that

  9    like the Longbranch assignment, that your intent for the

10     DMA agreement was to be a flip?

11             A.   That was done after we closed it.          And the

12     Longbranch agreement was an assignment that listed the

13     net profits.     That -- so the net profits would be --

14     whether it be a flip or whatever it is, it would be the

15     gross -- the gross minus the cost equaled the net.

16             Q.   Okay.     And the gross revenues from what?

17             A.   A sale.

18             Q.   A sale of what?

19             A.   The Express Pipeline and the ROW.

20             Q.   And so did this agreement grant the net

21     profits interest in any gross revenues other than those

22     from a sale of the pipeline or the ROW?

23             A.   This is only in a sale for the Express

24     Pipeline or the P-21.        Nowhere on it does it --

25             Q.   Okay.

                                                                  Page 243

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 25
                                      of 27

  1          A.     -- describe ROW.

  2          Q.     Okay.     But this net profits interest in the

  3    DMA agreement only relates to a sale of the P-21 or

  4    Express Pipeline.        Is that what you're saying?

  5          A.     Yes, sir.

  6          Q.     Okay.     And what's that based on?

  7          A.     It's what it says.

  8          Q.     Okay.     Okay.   And you see paragraph 1(b) here

  9    that I just highlighted?

10           A.     Correct.

11           Q.     That's the -- that's the same paragraph 1(b)

12     as from the Longbranch assignment, right?

13           A.     Correct.

14           Q.     Why did you include the phrase "shall attach

15     and run with" in this paragraph 1(b) of the DMA

16     agreement and the Longbranch assignment?

17                          MR. MULLER:     Objection; form.

18           A.     Daniel Moore created this agreement, and we

19     looked at it and signed it.

20           Q.     (BY MR. CLEVELAND)         Okay.         But my question is:

21     Why did you include "shall attach and run with" --

22     "shall attach and run with" in paragraph 1(b)?

23           A.     Because it read the same as the Longbranch

24     agreement.

25           Q.     Okay.     Why did you agree on behalf of Black

                                                                       Page 244

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 26
                                      of 27

  1    Duck to paragraph 1(b) which includes the "shall attach

  2    and run with" language?

  3          A.     Because -- because Daniel Moore in his

  4    e-mails -- I asked him why it reads exactly, and he says

  5    because that's something we approve, Black Duck.                   And I

  6    said, "Okay.     That's fine."

  7          Q.     Okay.     Something that attaches and runs with

  8    would be inconsistent with simply a net profit on a

  9    sale; would you agree?

10                          MR. MULLER:     Objection; form.

11           A.     The net profits is describing the pipeline

12     that attaches and runs with it.              That's the way I

13     interpret that to mean.

14           Q.     (BY MR. CLEVELAND)         Okay.         You -- you don't

15     interpret that to mean the obligation to pay the net

16     profit shares shall attach and run?

17           A.     It stands for -- it stands exactly for -- by

18     what it reads.

19           Q.     Which is that Black Duck Properties, LLC's

20     obligation to pay the net profit share shall attach and

21     run with, right?

22           A.     What it says is what it means.

23           Q.     Okay.     And, in fact, you agree that Black Duck

24     would, as it says at the end of 1(b), bind its

25     successors and assigns to the payment of the net profits

                                                                       Page 245

                                  Veritext Legal Solutions
                                       800-336-4000
20-05027-rbk Doc#222 Filed 01/15/21 Entered 01/15/21 15:05:43 Main Document Pg 27
                                      of 27

  1    shared, didn't you?

  2          A.     It means exactly what it says.

  3          Q.     And what does that mean that -- that binds its

  4    successors and assigns to the payment of the net profit

  5    share of 1(b)?        What does that mean?

  6          A.     It means --

  7                         MR. MULLER:     Objection; form.

  8          A.     It means the words speak for themselves.

  9          Q.     (BY MR. CLEVELAND)         Any -- does it mean

10     anything else?

11           A.     They mean what they say in the agreement.

12           Q.     Is there anything else you can help -- you can

13     add to help me understand what that means from your

14     perspective?

15           A.     They mean what they say in the agreement.                  The

16     words speak for themselves.

17           Q.     Okay.     Anything else you want to add to

18     elaborate on that?        If the answer is you have nothing

19     else to elaborate on, we can move on.

20           A.     I have nothing else to elaborate on it.                We're

21     still in discovery on that.

22           Q.     Okay.     Thank you.      Let's look at --

23           A.     We don't know what Mr. Black meant -- I mean,

24     Mr. Pigg meant by that.         It would be interesting to see.

25           Q.     (BY MR. CLEVELAND)         Okay.         Well, he didn't

                                                                       Page 246

                                  Veritext Legal Solutions
                                       800-336-4000
